Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 1 of 16 PageID #: 562



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
TIMOTHY HARRINGTON,

                          Plaintiff,
                                                    MEMORANDUM & ORDER
            -against-                               17-CV-2343(JS)(ARL)

RANDALL CRATER, BLUEMAGICGAMING.COM,
and MYBIGCOIN.COM,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      David Thomas Shivas, Esq.
                    Bell, Shivas & Fasolo, P.C.
                    150 Mineral Springs Drive, P.O. Box 220
                    Rockaway, New Jersey 07866

For Defendants:           Raymond Chandler, Esq.
                          Chandler & Jennings, LLC
                          8 South Brooks Street, P.O. Box 10
                          Manning, South Carolina 29102

SEYBERT, District Judge:

            Before   this    Court   is       Plaintiff    Timothy   Harrington’s

(“Plaintiff”) motion for default judgment against Randall Crater

(“Crater”), BlueMagicGaming.com, and MyBigCoin.com (together with

Crater, “Defendants”).       (Mot., ECF No. 53; Pl. Br., ECF No. 53-1;

Reply, ECF No. 57.)       Defendants oppose the motion and ask the Court

to stay this action pending resolution of a civil action brought

against    Crater    by   the   Commodity        Futures    Trading    Commission

(“CFTC”), and a pending criminal action brought against Crater by

the Department of Justice (“DOJ”).             (Defs. Opp., ECF No. 56.)     For

the reasons that follow, Plaintiff’s motion is DENIED without


                                          1
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 2 of 16 PageID #: 563



prejudice and Defendants’ request for a stay is GRANTED. Plaintiff

may seek leave to lift the stay upon resolution of the CFTC and

DOJ actions, as described herein.

                             FACTUAL BACKGROUND

             “The law requires a court to accept as true a plaintiff’s

factual proffer when uncontested by a defaulting defendant.” Stark

Carpet Corp. v. Stark Carpet & Flooring Installations, Corp., 954

F.   Supp.    2d    145,   151   (E.D.N.Y.    2013)   (citing    Priestley   v.

Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011); Finkel v.

Romanowicz, 577 F.3d 79, 83 n.6 (2d Cir. 2009)).

             On December 17, 2013, Plaintiff and Crater entered into

a    partnership       agreement     “to      own,    operate     and    manage

BlueMagicGaming.com and Mybigcoin.com” under the name Greyshore

Website Management Company (the “Partnership”).                 (Pl. Br. at 3;

Partnership Agmt., Harrington Aff., Ex. A, ECF No. 53-5, at ECF p.

13.)    The Partnership was formed to create and market a virtual

currency     called   MyBigCoins    (“MBCs”)    through   the    MyBigCoin.com

website.     (Pl. Br. at 3-4; Harrington Aff., ECF No. 53-5, ¶ 11.)

To fund the development of the website, Plaintiff made an initial

contribution of $50,000, as anticipated under the Partnership

Agreement.         (Pl. Br. at 3; Partnership Agmt. at ECF p. 14.)

Pursuant to a hand-written revision to the Partnership Agreement,

Plaintiff     made     a   subsequent       $20,000   contribution      to   the

Partnership in the form of a cash payment to Crater and also agreed

                                        2
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 3 of 16 PageID #: 564



to pay $200,000 to retain a third-party consultant, Robert McGowan,

to develop technology for the Partnership.                     (Id.)     Plaintiff

describes his envisioned role in the Partnership as “provid[ing]

the technology in support of the MyBigCoin platform.”                  (Harrington

Aff. ¶ 11.)     Crater on the other hand operated the business side

of the Partnership from its offices in East Hampton, New York.

(Pl. Br. at 4; Harrington Aff. ¶¶ 13-14.)

            According to the Partnership Agreement, Plaintiff and

Crater were to share in the profits on the sale of MBCs on a 50/50

basis.      (Partnership    Agmt.   at       ECF   p.   14.)    The    Partnership

collected a 5% fee on the sale of each MBC, meaning Plaintiff was

entitled to 2.5% of the total sales.                (Pl. Br. at 4; Harrington

Aff. ¶ 17.)    As documented in the bank records and account ledgers

produced in this litigation, more than 200,000 MBCs were sold to

buyers, resulting in more than $6 million in revenue.                  (Pl. Br. 4-

5; Account Ledger, Harrington Aff., Ex. B, ECF No. 53-5. 1)

            Crater held on to these profits, refusing to make a

distribution to Plaintiff or grant Plaintiff’s requests to access

the Partnership’s books and records, as was required under the

Partnership Agreement.       (Partnership Agmt. at ECF p. 15.)              Crater

did, however, transfer the profits to accounts he maintained,

including a Wells Fargo account held by “Kimberly Renee Benge doing


1 The Account Ledger was filed under seal to protect purchaser
information.
                                         3
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 4 of 16 PageID #: 565



business as Greyshore Advertiset”, and a Bank of America account

held   by   “Greyshore,    LLC”.     (Pl.    Br.   4-5,   8;   Bank   Accounts,

Harrington Aff., Ex. D, ECF No. 53-5. 2)           Plaintiff claims he had

no involvement with these accounts.           (Pl. Br. at 8.)

            In August 2014, Crater paid Plaintiff $45,000 as a

partial return of Plaintiff’s cash contribution.                 (Id. at 7.)

According to Plaintiff, this is the only payment he received from

Crater.     In or around 2017, Crater took the position that the

Partnership had been dissolved, even though there had been no

formal windup as required under the Partnership Agreement.               (Id.;

Partnership Agmt. at ECF p. 16.)            According to Plaintiff, around

this time he “learned that defendant Crater had established a new

company in another state that had been using the MyBigCoin.com

website to generate sales of MBCs.”            (Pl. Br. at 7.)        Plaintiff

maintains that he “has never engaged in any other business with

defendant Crater and he never had a role in MyBigCoinPay,” which

is now the subject of a pending CFTC civil action and DOJ criminal

action, as described infra.        (Id.)

                           PROCEDURAL BACKGROUND

I.     The Present Action

            On April 21, 2017, Plaintiff initiated this action,

alleging violations of New York state law for breach of contract,


2 The Bank Accounts were filed under seal to protect purchaser
information.
                                      4
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 5 of 16 PageID #: 566



unjust enrichment, civil fraud, conversion, and violation of the

New York Partnership Law.          (See generally Compl., ECF No. 1.)

Plaintiff also sought, and was granted, a preliminary injunction

and temporary restraining order that restrained Defendants from

transferring Partnership assets and directed Defendants to produce

the Partnership’s books and records.           (Apr. 28, 2017 Order, ECF

No. 11.)    On October 7, 2017, the Honorable Arthur D. Spatt granted

in part and denied in part Defendants’ motion to dismiss.               (Oct.

7, 2017 Order, ECF No. 23.)          Specifically, Judge Spatt rejected

Defendants’ arguments grounded in improper venue and lack of

jurisdiction, but he dismissed without prejudice and with leave to

renew Plaintiff’s New York Partnership Law claims because they

required an accounting, which had not yet been performed.               (Id.)

Subsequently, Defendants filed their answer and counterclaims, and

the parties commenced discovery.

            On October 3, 2018, Judge Spatt granted Defendants’

counsel’s motion to withdraw and stayed the matter to afford

Defendants time to secure substitute counsel. 3         This Court granted

Defendants several extensions to retain substitute counsel, but

after Crater failed to appear at two consecutive status conferences

before Magistrate Judge Arlene R. Lindsay in January 2019, Judge

Lindsay recommended that the Court strike Defendants’ answer.




3   The matter was reassigned to the undersigned on December 3, 2018.
                                      5
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 6 of 16 PageID #: 567



(Jan. 22, 2019 Report & Recommendation (“R&R”), ECF No. 41.)                      The

Court adopted Judge Lindsay’s R&R in its entirety, and Defendants’

answer was stricken.        (Feb. 19, 2019 Elec. Order.)

            On March 21, 2019, the Clerk of the Court entered a

notice of default against Defendants.               Before Plaintiff filed his

motion    for    default    judgment,     however,       substitute    counsel     for

Defendants      filed   a   notice   of       appearance    and     indicated    that

Defendants would seek a stay of this action pending resolution of

CFTC and DOJ actions against Crater.               (See Def. Ltr., ECF No. 50.)

As    a   result,   Plaintiff’s      motion        for    default     judgment    and

Defendants’ opposition are now before the Court.

II.   The CFTC Action

            On    January    16,   2018       --   almost   eight     months     after

Plaintiff initiated the present action -- the CFTC initiated a

civil action in the United States District Court for the District

of Massachusetts against Crater, and several other individuals,

alleging an MBC virtual currency scheme.                 See Commodities Futures

Trading Commission v. My Big Coin Pay, Inc. (the “CFTC Action”),

No. 18-CV-10077 (D. Mass.). 4        According to the Amended Complaint,

filed on April 20, 2018, the CFTC alleges that Crater, Mark



4 The Court may take judicial notice of publicly filed pleadings
in other lawsuits. See Rothstein v. Balboa Ins. Co., No. 14-CV-
1112, 2014 WL 4179879, at *1 (2d Cir. June 25, 2014) (citing
Rothman v. Gregor, 220 F.3d 81, 92 (2d Cir. 2000) (taking judicial
notice of another complaint “as a public record”)).

                                          6
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 7 of 16 PageID #: 568



Gillespie, John Roche, Michal Kruger, My Big Coin Pay, Inc., and

My Big Coin, Inc. (the “CFTC Defendants”) made false and misleading

claims and omissions about MBCs to attract buyers.               CFTC Action,

Am. Compl., ECF No. 63.       Specifically, the CFTC alleges that, from

January 2014 through February 2018, the CFTC Defendants solicited

buyers through false and misleading statements or omissions about

“MBC’s active trading status, rising prices, and the currency’s

merits,” including statements that MBCs were backed by gold and

could be used anywhere MasterCard was accepted.           Id. ¶¶ 31-34, 39.

These allegedly false and misleading statements were made “via the

MBC   Inc.    website,    other   websites   associated   with    the   [CFTC]

Defendants,” and through press releases, YouTube and other social

media platforms.         Id. ¶ 32 (emphasis added); see also id. ¶ 59

(reiterating that the CFTC Defendants made false and misleading

representations and omissions on “other websites associated with

[the CFTC] Defendants”).          In connection with the alleged scheme,

the CFTC Defendants allegedly “received in excess of $6 million

from at least twenty-eight MBC Customers.”            Id. ¶ 60.     The CFTC

further alleges that these proceeds were transferred into bank

accounts controlled by or operated for the benefit of the CFTC

Defendants, including a bank account in the name of “Kimberly Renee

Benge d/b/a Greyshore Advertiset”, and “Greyshore LLC”, among

others.      Id. ¶¶ 61-66.



                                       7
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 8 of 16 PageID #: 569



             The CFTC seeks injunctive relief and civil monetary

penalties,     including     disgorgement,       arising    out     of   the     CFTC

Defendants’ allegedly fraudulent conduct in violation of Section

6(c)(1) of the Commodities Exchange Act, 7 U.S.C. § 9(1), and Rule

180.1(a), 17 C.F.R. § 180.1(a).         Id. ¶ 5.        Moreover, the District

Court granted the CFTC’s request for a preliminary injunction and

imposed an asset freeze on the CFTC Defendants that remains in

place today.      CFTC Action, Apr. 5, 2018 Order, ECF No. 57, ¶¶ 4-

7.   The District Court also denied the CFTC Defendants’ motion to

dismiss the Amended Complaint.        CFTC Action, Sept. 26, 2018 Order,

ECF No. 106.

III. The DOJ Criminal Action

             On   February   26,   2019,    a   grand    jury     sitting   in   the

District of Massachusetts returned a seven-count indictment that

charged Crater with wire fraud and unlawful monetary transactions.

United States v. Crater (“Criminal Action”), No. 19-CR-10063 (D.

Mass.).    The DOJ filed a motion to intervene in the CFTC Action

for the limited purpose of seeking a stay, and the District Court

granted the stay.      CFTC Action, Mar. 8, 2019 Stay Order, ECF No.

147.    The allegations contained in the Indictment substantially

overlap with the allegations contained in the CFTC Action’s Amended

Complaint.         Specifically,      the       DOJ     alleges     that       Crater

misappropriated more than $6 million from investors through the

sale of MBCs by making false claims that MBCs were “backed by gold

                                       8
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 9 of 16 PageID #: 570



or   other   assets,   and   could   be   traded   on   a   virtual   currency

exchange.”      Criminal Action, Indictment, ECF No. 1, ¶¶ 7, 9.

Moreover, the Indictment identifies a Wells Fargo account ending

in -5976, the same account identified by Plaintiff here, as an

account Crater allegedly used to deposit unlawful proceeds from

the MBC scheme.         (Id. ¶¶ 22, 24; see, e.g., Bank Accounts,

discussed supra.)       Trial is scheduled to begin on September 13,

2021.

                               MOTION TO STAY

I.    Legal Standard

             “The power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes

on its docket with economy of time and effort for itself, for

counsel, and for litigants.”         Louis Vuitton Malletier S.A. v. LY

USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012) (quoting Landis v. N.

Am. Co., 299 U.S. 248, 254 (1936)).         Where a defendant in a civil

action is subject to an overlapping criminal proceeding, courts

consider the following factors in deciding whether a stay of the

civil proceeding is warranted:

             (1) the extent to which the issues in the
             criminal case overlap with those presented in
             the civil case; (2) the status of the case,
             including whether the defendants have been
             indicted; (3) the private interests of the
             plaintiffs    in   proceeding    expeditiously
             weighed against the prejudice to plaintiffs
             caused by the delay; (4) the private interests
             of and burden on the defendants; (5) the

                                      9
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 10 of 16 PageID #: 571



               interests     of     the   courts;     (6) the   public
               interest.

 Id. at 99 (citation omitted).            In the final analysis, the district

 court’s decision must rest upon “a particularized inquiry into the

 circumstances of, and the competing interests in, the case.”                    Id.

 (quotation omitted).

 II.   Application

               The   Court    has   considered      the   foregoing    factors   and

 concludes that they weigh in favor of granting a stay.

               A.    Overlap in Proceedings

               “[T]he strongest case for deferring civil proceedings

 until after completion of criminal proceedings is where a party

 under indictment for a serious offense is required to defend a

 civil or administrative action involving the same matter.”                   SEC v.

 CKB168 Holdings, Ltd., No. 13-CV-5584, 2016 WL 11472222, at *2

 (E.D.N.Y. Jan. 6, 2016) (alteration in original) (quoting SEC v.

 Dresser Indus., Inc., 628 F.2d, 1368, 1375–76 (D.D.C. 1980)).

 Indeed, courts in this Circuit recognize the degree to which the

 civil and criminal issues overlap as a “particularly significant

 factor.”      SEC v. Platinum Mgmt. (NY) LLC, No. 16-CV-6848, 2017 WL

 2915365, at *4 (E.D.N.Y. July 7, 2017) (collecting cases); Milton

 Pollack, Parallel Civil and Criminal Proceedings, 129 F.R.D. 201,

 203 (1990) (“The most important factor at the threshold is the

 degree   to    which   the    civil      issues    overlap   with    the   criminal


                                           10
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 11 of 16 PageID #: 572



 issues.”).     The significance comes out of a concern for self-

 incrimination, because “[a] defendant in a civil proceeding who

 invokes the Fifth Amendment as a result of an overlapping criminal

 investigation or proceeding ‘risks the adverse inference arising

 from his or her assertion of the privilege.’”                      Louis Vuitton, 676

 F.3d at 97-98 (alteration omitted) (quoting Baxter v. Palmigiano,

 425 U.S. 308, 318 (1976)).            If the civil defendant elects not to

 assert the Fifth Amendment privilege and fully cooperates in

 discovery,    on     the   other     hand,       the   defendant’s       testimony      may

 constitute     admission       of    criminal          conduct     in     his   criminal

 prosecution.        Id. at 97.      Thus, “[w]here there is overlap, there

 is a greater concern about self-incrimination.                          By contrast, if

 ‘there   is    no    overlap,       there    would       be   no    danger      of    self-

 incrimination and accordingly no need for a stay.’” Platinum Mgmt.

 (NY) LLC, 2017 WL 2915365, at *4 (quoting Trustees of Plumbers &

 Pipefitters Nat’l Pension Fund v. Transworld Mech. Inc., 886 F.

 Supp. 1134, 1139 (S.D.N.Y. 1995)).

             Reading the CFTC Amended Complaint, DOJ Indictment, and

 Plaintiff’s Complaint together reveals substantial overlap among

 the three cases.       These three cases all relate to Crater’s My Big

 Coin   virtual      currency     enterprise.             In   furtherance        of    that

 enterprise, the CFTC and DOJ allege Crater and his co-conspirators

 used various websites to communicate the allegedly false and

 misleading statements about MBCs.                      Similarly, the Partnership

                                             11
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 12 of 16 PageID #: 573



 between Plaintiff and Crater at the heart of the present dispute

 was formed to operate websites to market MBCs and process MBC

 purchases.         While    the    BlueMagicGaming.com          and    MyBigCoin.com

 websites are not explicitly named in the CFTC Amended Complaint or

 DOJ   Indictment,     those       documents     refer    to   unidentified     “other

 websites” that Crater and his co-conspirators used to broadcast

 statements    about    MBCs.         Moreover,     although      Plaintiff    denies

 knowledge of the various other entities Crater formed to market

 and sell MBCs, the fact that Plaintiff, the CFTC, and the DOJ all

 quantify the allegedly fraudulent proceeds from the enterprise at

 more than $6 million shows that there is no distinction between

 the MBC enterprise alleged by the CFTC and DOJ and the MBC

 operation at issue here.           In fact, all three actions identify the

 same bank accounts into which Crater allegedly transferred ill-

 gotten gains from MBC sales -- the Wells Fargo and Bank of America

 accounts identified supra.           In short, Plaintiff, the CFTC, and the

 DOJ are pursuing the same pot of money, located in the same bank

 accounts,    and    based    on    the   same    set    of    facts:   an   allegedly

 fraudulent virtual currency enterprise.

             At most, the Plaintiff’s action and the CFTC Action and

 Criminal Action involve different victims.                      But the fact that

 Plaintiff may have been victimized by the scheme in a different

 way than the victims in the CFTC and DOJ actions does not alter

 the Court’s finding as to this factor.                  See Parker v. Dawson, No.

                                           12
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 13 of 16 PageID #: 574



 06-CV-6191,    2007    WL    2462677,    at   *4   (E.D.N.Y.      Aug    27,     2007)

 (“[B]ecause the wrongful conduct alleged in the civil actions is

 a subset of that alleged in the criminal action, this factor

 strongly weighs in favor of a stay.”); see also Citibank, N.A. v.

 Super Sayin’ Pub., LLC, 86 F. Supp. 3d 244, 247 (S.D.N.Y. 2015)

 (noting “some differences” between the civil and criminal cases

 but nonetheless concluding that the actions overlap).

             Further,    here,      there      is   a    concern        about     self-

 incrimination,     because      Crater    could    be   asked     to    testify    in

 connection with an evidentiary hearing as to Plaintiff’s claimed

 damages.    “When [a] defendant contests the amount of the claim, a

 full hearing may be required on the issue of damages, since a

 default does not concede the amount demanded.”                  Court’s Entry of

 a Default Judgment -- Hearings, 10A FED. PRAC. & PROC. CIV. § 2688

 (4th ed. 2020);     Bd. of Trustees of the UFCW Loc. 174 Pension Fund

 v. Karl Ehmer Delicatessen, No. 10-CV-3188, 2011 WL 4382862, at *1

 (E.D.N.Y. Aug. 8, 2011) (citing FED. R. CIV. PROC. 55(b)(2)), Report

 and   Recommendation        Adopted,    No.   10-CV-3188,    2011       WL     4382515

 (E.D.N.Y. Sept. 20, 2011).         Here, Defendants contest Plaintiff’s

 claim for $200,000 in damages for consulting fees he paid pursuant

 to the Partnership Agreement.            (Defs. Opp. at 4.)            As a result,

 Crater may be asked to testify regarding these fees, which were

 intended to improve a website potentially involved in the MBC

 enterprise at issue in the CFTC Action and the Criminal Action.

                                          13
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 14 of 16 PageID #: 575



 Thus, even at the default judgment stage, Crater’s Fifth Amendment

 protections are implicated.

             In     sum,    the     CFTC        Action     and     Criminal     Action

 substantially overlap with this action, potentially raising self-

 incrimination concerns and making a strong case for staying this

 action until the CFTC Action and Criminal Action have concluded.

             B.     Status of the Case

             “Whether      the    defendant      has     been    indicted     has    been

 described as ‘the most important factor’ to be considered in the

 balance of factors.”            Doe v. Indyke, No. 20-CV-0484, 2020 WL

 5518384, at *3 (S.D.N.Y. Sept. 14, 2020) (alteration omitted)

 (citing cases).      “A stay of a civil case is most appropriate where

 a party to the civil case has already been indicted for the same

 conduct,” because an indictment increases the likelihood of self-

 incrimination issues and reduces the risk to the plaintiff of

 prejudicial delay.          Trustees of Plumbers & Pipefitters Nat’l

 Pension    Fund,    886    F.    Supp.    at     1139;    see    also   In    re     Par

 Pharmaceutical, Inc., 133 F.R.D. 12, 13 (S.D.N.Y. 1990).                           Here,

 Crater has been indicted, so this factor weighs in favor of a stay.

             C.     The Private and Public Interests

             A particularized inquiry into the competing interests at

 stake here makes it clear that a stay is warranted in this case.

 First, it is true that “[t]he interests of Plaintiffs in proceeding

 expeditiously, including the prejudice to Plaintiffs caused by

                                           14
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 15 of 16 PageID #: 576



 delay, support denial of a stay.”          Bernard v. Lombardo, No. 16-

 CV-863, 2017 WL 2984022, at *3 (S.D.N.Y. June 9, 2017) (citing

 cases).    The Court appreciates that a stay will delay resolution

 of Plaintiff’s civil suit, especially given the issues related to

 conducting criminal trials during the COVID-19 pandemic and the

 backlog of criminal cases throughout the country.          But Plaintiff’s

 interests are trumped by Crater’s interests, described supra.

 “This is particularly true where the subject matter of both cases

 overlaps to a significant degree and the Criminal Case is expected

 to be resolved by the end of this year.”           Trustees of Plumbers &

 Pipefitters Nat’l Pension Fund, 886 F. Supp. at 1140.           Indeed, the

 Criminal Action is scheduled to begin trial on September 13, 2021

 -- less than six months away -- and the parties were nearing

 completion of discovery in the CFTC Action at the time it was

 stayed.    Criminal Action, ECF No. 96; CFTC Action, ECF No. 142.

             Moreover, judicial efficiency favors granting a stay,

 because Crater has been indicted and will face trial within six

 months. In fact, resolution of the Criminal Action and CFTC Action

 will likely give the Court greater clarity regarding Plaintiff’s

 request for a default judgment that, if successful, would grant

 him rights to MBCs proceeds that both the DOJ and the CFTC allege

 were obtained through unlawful conduct.          Last, “[b]ecause of the

 overlapping issues in the criminal and civil cases, the criminal

 prosecution will serve to advance the public interests at stake

                                      15
Case 2:17-cv-02343-JS-ARL Document 58 Filed 03/22/21 Page 16 of 16 PageID #: 577



 here.”   Trustees of Plumbers & Pipefitters Nat’l Pension Fund, 886

 F. Supp. at 1140.

                                  CONCLUSION

             For the reasons stated herein, Plaintiff’s motion for

 default judgment is DENIED without prejudice, and Defendant’s

 request for a stay is GRANTED.         Plaintiff may seek leave to lift

 the stay and renew its request for default judgment upon resolution

 of the CFTC Action and Criminal Action.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT ______
                                           Joanna Seybert, U.S.D.J.

 Dated: March 22 , 2021
        Central Islip, New York




                                      16
